Title: To Thomas Jefferson from C. W. F. Dumas, 14 July 1790
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 14 July 1790. Since his last of 6 May—5 June European affairs have continued “en violente crise entre la paix ou la guerre générale.—Aujourd’hui est le grand jour d’où dépend le salut interne de la France et son influence externe.” He will hold the dispatch until next week to learn the happy success of the celebration in Paris. “En  attendant, je passe les intermédiaires avec tous les bons ici, en voeux les plus chauds pour le bonheur de la nation françoise, plus que jamais digne Soeur de la nôtre. D’autres ici ont leurs raisons d’envisager cela de tout un autre oeil, et de former des voeux contraires.” He encloses the Gazette de Leide of 29 June containing an article from Paris of the 24th: some have expressed surprise that no Americans were among the representatives of various nations—English, Dutch, Prussians, Russians, Swedes, Poles, Germans, &c.—who took part in the solemn address to the National Assembly. To these he replied that no American could or would sign it. “Et pourquoi?—!—Parce qu’ils ne sont ni opprimés, ni sous le joug, comme ces gens se plaignent de l’être chez eux.” This stops all questions. The French chargé d’affaires, a faithful disciple of the late Turgot, heartily applauds this retort.—He encloses under a flying seal, in order that the Department may see its contents, his letter to the “Académie des Arts et Sciences établie à Cambridge près Boston.”—He went into mourning as soon as he learned of the death of Franklin and only left it off on 4 July, “en souhaitant que nos illustres Président, Vice-President, Ministres et tous les autres Sages qui ont coopéré avec ce Nestor au bonheur et à la gloire de l’Union américaine soient rassasiés comme lui d’années, avant d’aller à l’heureuse immortalité qui leur est destinée.” Congratulates Congress on the accession of Rhode Island. [In postscript:] 20 July. “La journée du 14e. s’est passée heureusement, Dieu Merci, à la satisfaction de l’aimable nation et de son bon Roi, à l’honneur de La Fayette à qui la sureté, l’ordre public, le salut du tout étoit confié, et à celui de la Capitale d’une Monarchie aujourd’hui la mieux constituée de la terre, qui l’a parfaitement secondé. Tous se réunissent ici à dire, mais chacun selon son inclination et système, les uns bénissant, les autres maudissants, que les François copient les Américains et La Fayette leur Washington. Et moi, au milieu d’eux, je leur dis, vive la vérité, l’humanité et les constitutions qui naîtront comme l’Américaine, ou se régénereront comme la Françoise.” [In postscript: ]23rd. The Swedes have been defeated in the Baltic. The kings of Hungary and Prussia are still bargaining, and in spite of the gazettes there is beter reason to believe in war than peace between them, but there is hope of peace between Spain and England. He thinks it necessary to warn TJ that the English have recently sent another reinforcement of troops to Canada.—“Pour revenir à la France, personne ne doute que sa nouvelle Constitution ne fasse naître un nouvel ordre des choses dans toute l’Europe.”
He had communicated to Luzac news of the honor done him by the American Academy of Arts and Sciences, leaving it up to him to publish the announcement or not. He annexes a copy of Luzac’s reply because it gives a lively characterization of the “crabroni” that Luzac fears to irritate, whose rule “en bon Latin est l’impotentia muliebriter tyrannica.”
